Citation Nr: 1537373	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for malignant melanoma with lymph node involvement, to include as a result of exposure to herbicides, ionizing radiation, or the sun.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Buffalo, New York.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2015); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The claim was remanded in January 2015 for additional evidentiary development and has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  In 2009, the Veteran was diagnosed with malignant melanoma of the left back with spread to a left axillary lymph node.  

2.  The Veteran has not established that he was exposed to Agent Orange while on active duty, to include during military service in Thailand.  

3.  As an aircraft mechanic, the Veteran was exposed to ionizing radiation of no more than 0.15 REM.  

4.  The preponderance of the evidence is against a link between his post service melanoma with lymph node involvement, and either his inservice ionizing radiation exposure or inservice sun exposure.  


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for malignant melanoma, to include as secondary to exposure to herbicides, ionizing radiation, or the sun.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO dated in November 2009, February 2010, and August 2010, specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Moreover, the November 2009 and February 2010 letters, in toto, informed the Veteran of specific information with regards to substantiating a claim as a result of exposure to ionizing radiation and herbicides.  The Veteran has not alleged there exists any notice deficiency that it outcome determinative of his claim.  Shinseki v. Sanders, 129 S Ct. 1696 (2009).  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the November 2009 and February 2010 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The appellant was afforded the opportunity to testify before a VLJ in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding entitlement to service connection for malignant melanoma.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015).  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Laws and Regulations

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2015).  

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additionally, presumptive service connection is available to Veterans who have certain chronic diseases which manifest during service or within one year after service to the required minimum compensable degree of at least 10 percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b) (2015), but only assuming his condition is one listed in § 3.309(a) (2015).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Malignant tumors are considered to be chronic; however, the Veteran's malignant melanoma did not become at least 10 percent disabling within one year after service; instead, the evidence shows that it was diagnosed roughly 30 years after discharge.  Thus the chronic disease presumptive service connection provisions are not applicable here.  

However, the Veteran has linked his cancer to exposure to both Agent Orange and ionizing radiation, or, in the alternative, to excessive sun exposure.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  A disease listed at 38 C.F.R. § 3.309(e) (2015) will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a) (2015).  

Section 3.307(d)(6) (2015) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i) (2015).  Section 3.307(d)(6) (2015) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  
See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).  

On May 8, 2008, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), holding that the Court erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) (2015), which interpretation required a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure.  The appellant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Peake, 129 S. Ct. 1002 (2009).  Consequently, presence on the landmass or inland waters of Vietnam must be shown in order to invoke the presumption of exposure.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2015) are met, even though there is no evidence of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2015) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus (adult onset diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early-onset peripheral neuropathy; prostate cancer, chronic lymphocytic leukemia, porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  

The diseases listed at 38 C.F.R. § 3.309(e) (2015) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, and respiratory cancers within 30 years, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).  

A metastasis of a cancer not associated with herbicide exposure is not entitled to the presumption of service connection due to Agent Orange exposure.  See VAOPGCPREC 18-97 (May 2, 1997) (metastasis represents the progress of the nonservice-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997) (presumption of service connection for lung cancer rebutted by medical evidence showing that stomach was primary site); Ramey v. Brown, 9 Vet. App. 40 (1996) (presumption of service connection for liver cancer did not apply because carcinoma of the liver was result of metastasis from colon cancer, rather than from primary liver cancer).  

For veterans who were exposed to ionizing radiation during service, service connection for a condition that is claimed to be attributable to such exposure may be established in one of three different ways.  First, there are 15 types of cancer that are presumptively service connected.  38 U.S.C. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2015).  Second, 38 C.F.R. § 3.311(b) (2015) provides a list of "radiogenic diseases" that will be service-connected, provided that certain conditions specified in that regulation are met.  

Other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2) (2015), found 5 years or more after exposure, may be service connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) (2015) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  

"Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946; or the veteran's presence at certain specified additional locations.  38 C.F.R. § 3.309(b)(i), (ii) (2015).  

Diseases specific to radiation-exposed veterans are the following: (i) leukemia (other than chronic lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer of the breast; (iv) cancer of the pharynx; (v) cancer of the esophagus; (vi) cancer of the stomach; (vii) cancer of the small intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; (x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile ducts; (xii) cancer of the gall bladder; (xiii) primary liver cancer (except if cirrhosis or hepatitis B is indicated); (xiv) cancer of the salivary gland; (xv) cancer of the urinary tract; (xvi) bronchiolo-alveolar carcinoma; (xvii) cancer of the bone; (xviii) cancer of the brain; (xix) cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of the ovary.  38 U.S.C.A. § 1112(c) (West 2014) and C.F.R. § 3.309(d)(2) (2015).  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is not the sole method for showing causation in establishing a claim for service connection as due to herbicide exposure.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Background and Analysis

The Veteran has variously claimed that his malignant melanoma of the left upper back with lymph node involvement is the result of exposure to Agent Orange/dioxins exposure, exposure to ionizing radiation, or excessive sun exposure, while he was in Taiwan and/or Thailand.  He has testified that there was a period of time when he was not issued a safety film badge.  There is no question he has current diagnosis of this condition.  The medical evidence suggests that the malignant melanoma of the upper back was initially diagnosed in 2009, roughly 45 years after discharge.  Shortly thereafter, it was noted that there was left axillary lymph node involvement.  Subsequently dated records show that the Veteran underwent adjuvant immunotherapy with Alpha Interferon for numerous years to prevent spread of the cancer.  

The Board will first determine if the Veteran has the necessary inservice exposure to either an herbicide agent or to ionizing radiation to warrant service connection via the above discussed presumptions based on such exposure.  

The record does not show that the Veteran served on-shore or in the inland waterways of the Republic of Vietnam.  The Veteran does not allege that he ever served in Vietnam.  Instead, he claims that while in the Air Force, he served as a crew chief where he inspected and serviced various aircrafts, in Bombay and in Southeast Asia where he came in contact with numerous fluids within the cargo bay.  Many of these planes had returned from Vietnam.  Of record is a lay statement (initially received in March 2012) from a fellow serviceman attesting to the facts above.  The attestee noted specifically that the Veteran's flights were to Thailand, while his flight included trips to Vietnam.  

Military personnel records reflect that the Veteran was an aircraft mechanic during service.  A March 18, 2011, document as provided by the Department of the Air Force confirmed that the Veteran was "boots on ground" in Taiwan (and Thailand) as the Veteran served at Ching Chuan Kang Air Force Base from December 1965 to January 1967.  Thus, while the Veteran served in the U.S. Air Force in Thailand, he did not serve at one of the Royal Thai Air Force Bases.  Moreover, there is nothing in the record suggesting that he performed duties that placed him on or near the perimeter of the aforementioned bases.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Instead, the Veteran contends that he was exposed to tactical herbicide agents while servicing aircrafts in Thailand that had returned from Vietnam.  However, there is no such documentation of exposure to herbicides in this manner in the claims file.  

While the Veteran is sincere in his belief that he was exposed to Agent Orange in Taiwan/Thailand, he is not competent to state that his base was contaminated with herbicides.  His lay statements have not been corroborated by competent and probative evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Additionally, while VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes, it is reiterated that he was not stationed on one of the specifically named bases.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  

The claims file includes information as obtained from the internet regarding veterans who were exposed to Agent Orange/herbicides and their increased risk for melanoma.  However, as pointed out above, it is not confirmed in the record that the Veteran was actually exposed to herbicides during service.  Also considered were the many statements as submitted by private physicians - J.J.P., M.D., and K.I.B, M.D.  These physicians associated the Veteran's post service malignant melanoma, at least, in part, to his inservice herbicide exposure.  Their opinions, however, are not probative as to the claim that exposure to Agent Orange caused his skin cancer in that such exposure is not demonstrated.  Moreover, it is noted that upon VA examination in February 2015, the examiner specifically noted that pertinent textbooks and articles showed that there was inadequate or insufficient evidence to determine that there was an association between dioxin exposure and development of melanoma.  

As such, the Board does not find the Veteran's allegations of Agent Orange exposure in Taiwan/Thailand to be credible.  Moreover, the medical evidence does not show that such exposure would have caused his malignant melanoma approximately 45 years after alleged exposure.  In sum, the record does not support the Veteran's assertions regarding any actual exposure to herbicides, and service connection on an herbicide presumptive basis is not warranted.  

Turning now to ionizing radiation, the Veteran claims that he was also exposed to ionizing radiation in his service duties which resulted in his development of skin cancer.  In a May 2011 Memorandum, which was in response to a request to the Department of the Air Force, it was noted that query had been made with the United States Air Force (USAF) Master Radiation Exposure Registry (MRER) for the Veteran.  It was noted that the Veteran had worn a film badge (DT-60 badge) which was commonly distributed to Air Force personnel working in a nuclear capable organization for medical readiness purposes.  They devices were designed to record high exposures in the event of a radiation accident.  The Air Force Safety Center (AFSC) was unaware of any event where these devices were used to establish radiation exposure for individuals.  There was also an inquiry sent to the AFSC requesting any information that they might have regarding the Veteran's radiation history.  The AFSC reviewed the Veteran's official personnel records from the National Personnel Records Center (NPRC) and determined that the Veteran had the potential to be exposed to ionizing radiation from his duties as an aircraft mechanic.  Based on this potential, the AFSC provided an estimated maximum total effective dose equivalent or sum of external and internal dose for the Veteran of no more than 0.15 rem.  

In a July 5, 2011, Memorandum, from the Director, Environmental Agents Service, a medical doctor noted that the Air Force Medical Support Agency provided an estimate maximum total effective dose equivalent for the Veteran of approximately 0.15 rem based upon his military duties.  He was diagnosed with melanoma in 2009.  It was noted that the Health Physics Society stated that in accordance with current knowledge of radiation health risks, the Health Physics Society recommended against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position "goes on to say that there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."  Since the Veteran's radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it was opined that it was unlikely that his malignant melanoma could be attributed to radiation exposure while in military service.  

In a July 7, 2011 advisory opinion, from the Director, Compensation Service, pertinet evidence was reviewed, and it noted that the Veteran was 21 years old at time of enlistment and he developed malignant melanoma 45 years after service.  There was no post service exposure to radiation as the Veteran was a retired postmaster, and there was family history of lung cancer.  It was opined that there was no reasonable possibility that the Veteran's malignant melanoma resulted from exposure during service.  

The Veteran's exposure during service does not avail him of the 38 C.F.R. § 3.309(d) (2015) presumptive service connection provisions because it does not qualify as a radiation-risk activity.  His radiation exposure event is not covered by any of the defined "radiation-risk activities" described in the 38 C.F.R. § 3.309(d)(3)(ii) (2015).  

Furthermore, his radiation exposure additionally does not qualify him for service connection pursuant to 38 C.F.R. § 3.311 (2015).  As noted above, his dosage was no more than 0.15 rem.  And, as noted, the evidence of record reflects that there is no likely relationship of his post service malignant melanoma to his actual radiation exposure in service.  

VA examination in February 2015 also included an opinion that there was insufficient evidence to determine an association between the development of malignant melanoma without "excessive" ionizing radiation exposure.  Clearly, only low level dosage of radiation is shown here, even taking into account the Veteran's assertion that he did not always wear a safety badge.  

Evidence in support of the Veteran's claim includes a statement by a Family Nurse Practitioner, C.L.S., FNPC, wherein she, at least, in part, opined that the Veteran's post service development of malignant melanoma was the result of his inservice exposure to ionizing radiation.  However, the Board finds this statement to be of no probative value in that she did not provide rationale for such an opinion other than noting that such exposure was a risk factor for developing melanoma.  And, as noted above, numerous opinions are of record opining that the low level of radiation exposure did not result in melanoma 45 years after said exposure.  

With regard to granting service connection on a direct basis pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir.1994), the Board notes that the first indication of a chronic skin disorder is located in private records dated in 2009, approximately 45 years after separation from service, weighing against a claim of service connection based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting the lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board recognizes that the Veteran has also claimed that excessive sun exposure caused him to develop melanoma.  However, upon VA examination in February 2015, the examiner opined that the evidence did not support such a conclusion.  For rationale, it was noted that there was no inservice indication of sunburn.  

While there is assertion by Dr. K.I.B. and the nurse practitioner, C.L.S., that the Veteran's exposure to sun was at least, in part, the cause of his development of melanoma, it is noted that their blanket conclusions that his skin cancer resulted from any of the contentions offered, makes such opinions to be of little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  

Simply put, the probative records in this case do not indicate that there is a relationship between the diagnosis of a chronic skin disorder, melanoma, and military service, to include alleged herbicide exposure, or as a result of low levels of exposure to ionizing radiation or sun exposure.  

The Veteran's assertions that his melanoma resulted from exposure to herbicides, ionizing radiation, or the sun, have been noted.  But, as discussed above the record indicates that the Veteran's skin cancer did not develop during service or for many years thereafter.  Moreover, he was not exposed to Agent Orange during service, and while there was a low level of radiation exposure, multiple medical personnel have determined that such did not cause his melanoma many years later.  Similarly, a VA physician opined that sun exposure from many years prior did not cause him to develop melanoma on his back.  While the Veteran is competent to report on symptoms capable of lay observation, the determination that his post service malignant melanoma is related to service is a complex medical assessment well beyond the Veteran's lay competence.  See Jandreau, Buchanan, and Davidson, supra.  

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for malignant melanoma with lymph node involvement, to include as a result of exposure to herbicides, ionizing radiation, or the sun, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


